Exhibit 10.3
[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT HAS BEEN
REDACTED BECAUSE SUCH INFORMATION IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY
CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED. INFORMATION THAT WAS OMITTED HAS
BEEN NOTED IN THIS DOCUMENT WITH A PLACEHOLDER IDENTIFIED BY THE MARK, “[*]”.


FDP Research Subaward Agreement
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Amendment (Number
9
)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Pass-Through Entity (PTE)
Subrecipient
 
 
 
 
 
 
 
Yale University
 
 
Entity Name
Miragen Therapeutics, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
gcat5@yale.edu
 
Email Address
jleverone@miragenrx.com
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[*], MD
 
Principal Investigator
Rusty Montgomery, MD
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Project Title:
Mir-29 mimicry as a therapy for pulmonary fibrosis
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
PTE Federal Award No:
 
 
 
Federal Awarding Agency:
 
 
 
5UH3HL123886-05 REVISED
 
 
 
 
National Institutes of Health (NIH)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Subaward Revised Period of Performance:
Amount Funded This Action:
 
 
Subaward No:
 
Start Date:
September 1, 2018
End Date:
Jun 30, 2020
 
 
$ [*]
 
 
 
GR1004495 (CON-80001453)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total Amount of Federal Funds Obligated to Date:
 
 
 
Cost Share
Subject to FFATA:
Automatic Carryover:
 
 
 
 
$ [*]
 
 
 
 
 
 
 
 
 
 
 
 
☐
Yes
☒
No
 
☒
Yes
☐
No
 
☐
Yes
☒
No
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Amendment(s) to Original Terms and Conditions
This Amendment revises the above-referenced Research Subaward Agreement as
follows:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
•    A detailed budget follows and is hereby incorporated into this amendment as
Appendix A.Additional funds in the amount of [*] are hereby authorized as
follows:


Direct Costs: [*]
Indirect Costs: [*]
Total Costs: [*]


 
 
 
•    If carryover is not automatic (No selected above), the "Total Amount of
Federal Funds Obligated to Date" stated above may not reflect the actual balance
available. The Subrecipient is responsible for tracking unobligated balances and
subsequent carryover approvals from prior budget periods. In the event that
funding was not fully expended by the Subrecipient during the prior period, the
Subrecipient is not authorized to use funds from any prior periods, unless
approval is granted by the PTE.


 
 
 
•    A detailed budget follows and is hereby incorporated into this amendment as
Appendix A.












 
 
 
 
 
 


                                For clarity: all amounts stated in this
amendment are in United States Dollars.
 
 
 
 
 
 
All other terms and conditions of this Subaward Agreement remain in full force
and effect.
 
By an Authorized Official of PTE:
 
By an Authorized Official of Subrecipient:
 
 
/s/ Lauren Pite
 
 
April 6, 2020
 
 
/s/ Jason Leverone
 
 
April 7, 2020
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Name:
Lauren Pite
 
 
Date
 
Name:
Jason Leverone
 
 
Date
 
 
Title:
Assoc. Director, Office of Sponsored Projects
 
Title:
CFO
 










--------------------------------------------------------------------------------






Program Director/Principal Investigator (Last, First, Middle):
DETAILED BUDGET FOR INITIAL BUDGET PERIOD
DIRECT COSTS ONLY
FROM
9/1/18
THROUGH
6/30/20

List PERSONNEL (Applicant organization only)
Use Cal, Acad, or Summer to Enter Months Devoted to Project
Enter Dollar Amounts Requested (omit cents) for Salary Requested and Fringe
Benefits
NAME
ROLE ON PROJECT
Cal. Mnths
Acad. Mnths
Summer Mnths
INST.BASE SALARY
SALARY REQUESTED
FRINGE BENEFITS
TOTAL
Montgomery, Rusty
PD/PI
1.21
 
 
[*]
[*]
[*]
[*]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SUBTOTALS
[*]
[*]
 
CONSULTANT COSTS


 
EQUIPMENT (Itemize)






 
SUPPLIES (Itemize by category)
Laboratory Supplies: Compound Synthesis: [*], PK Study: [*], Tissue Distribution
Study: [*], Dose Range: [*]


 
TRAVEL


 
INPATIENT CARE COSTS
 
OUTPATIENT CARE COSTS
 
ALTERATIONS AND RENOVATIONS (Itemize by category)


 
OTHER EXPENSES (Itemize by category)








 
CONSORTIUM/CONTRACTUAL COSTS
DIRECT COSTS
 
SUBTOTAL DIRECT COSTS FOR INITIAL BUDGET PERIOD (Item 7a, Face Page)
$
CONSORTIUM/CONTRACTUAL COSTS
FACILITIES AND ADMINISTRATIVE COSTS
 
TOTAL DIRECT COSTS FOR INITIAL BUDGET PERIOD
$








--------------------------------------------------------------------------------





Program Director/Principal Investigator (Last, First, Middle):
BUDGET FOR ENTIRE PROPOSED PROJECT PERIOD
DIRECT COSTS ONLY
BUDGET CATEGORY TOTALS
INITIAL BUDGET PERIOD
(from Form Page 4)
2nd ADDITIONAL YEAR OF SUPPORT REQUESTED
3rd ADDITIONAL YEAR OF SUPPORT REQUESTED
4th ADDITIONAL YEAR OF SUPPORT REQUESTED
5th ADDITIONAL YEAR OF SUPPORT REQUESTED
PERSONNEL: Salary and fringe benefits. Applicant organization only.
 
 
 
 
 
CONSULTANT COSTS
 
 
 
 
 
EQUIPMENT
 
 
 
 
 
SUPPLIES
 
 
 
 
 
TRAVEL
 
 
 
 
 
INPATIENT CARE COSTS
 
 
 
 
 
OUTPATIENT CARE COSTS
 
 
 
 
 
ALTERATIONS AND RENOVATIONS
 
 
 
 
 
OTHER EXPENSES
 
 
 
 
 
DIRECT CONSORTIUM/ CONTRACTUAL
COSTS
 
 
 
 
 
SUBTOTAL DIRECT COSTS
(Sum = Item 8a, Face Page)
 
 
 
 
 
F&A CONSORTIUM/ CONTRACTUAL COSTS
 
 
 
 
 
TOTAL DIRECT COSTS
 
 
 
 
 
TOTAL DIRECT COSTS FOR ENTIRE PROPOSED PROJECT PERIOD
[*]

JUSTIFICATION. Follow the budget justification instructions exactly. Use
continuation pages as needed.













